      Case 3:17-cv-00850-WHA Document 158 Filed 06/26/19 Page 1 of 5



 1   RANDALL W. EDWARDS (S.B. #179053)
     redwards@omm.com
 2   MATTHEW D. POWERS (S.B. #212682)
     mpowers@omm.com
 3   DAMALI A. TAYLOR (S.B. #262489)
     dtaylor@omm.com
 4   ADAM M. KAPLAN (S.B. #298077)
     akaplan@omm.com
 5   O’MELVENY & MYERS LLP
     Two Embarcadero Center, 28th Floor
 6   San Francisco, CA 94111-3823
     Telephone:    (415) 984-8700
 7   Facsimile:    (415) 984-8701
 8   Attorneys for Defendants
     UBER TECHNOLOGIES, INC. and RASIER, LLC
 9

10
                               UNITED STATES DISTRICT COURT
11
                            NORTHERN DISTRICT OF CALIFORNIA
12

13   MARTIN DULBERG, individually, and on       Case No. 3:17-CV-00850-WHA
     behalf of all others similarly situated,
14                                              JOINT STIPULATION PURSUANT TO
                         Plaintiff,             LOCAL RULE 6-2(a) REQUESTING
15                                              EXPEDITED HEARING ON MOTION
           v.                                   FOR PRELIMINARY APPROVAL OF
16                                              REVISED SETTLEMENT AGREEMENT;
     UBER TECHNOLOGIES, INC., and               [PROPOSED] ORDER
17   RASIER, LLC,
                                                [ECF No. 157]
18                       Defendants.
                                                Hearing date: August 1, 2019
19

20

21

22

23

24

25

26

27

28
                                                                 STIP. REQUEST TO EXPEDITE
                                                           PRELIMINARY APPROVAL HEARING
                                                                          3:17-CV-00850-WHA
      Case 3:17-cv-00850-WHA Document 158 Filed 06/26/19 Page 2 of 5



 1                                        JOINT STIPULATION
 2          Pursuant to Civil Local Rule 6-2(a), Plaintiff Dulberg and Defendants Uber Technologies,
 3   Inc. and Rasier, LLC (collectively “Uber,” and together with Plaintiff, the “Parties”) stipulate and
 4   agree that:
 5          WHEREAS, on May 7, 2019, the Court rejected final approval of the Parties’ original
 6   proposed class settlement agreement and stated that the Parties had until May 23, 2019 to revise
 7   and agree on new terms; the Court also set a jury trial for August 19, 2019 and a final pre-trial
 8   conference for August 7, 2019 in the event that a revised agreement could not be reached. ECF
 9   No. 153.
10          WHEREAS, on May 23, 2019, the Parties notified the Court that they had reached a
11   revised class settlement agreement that addressed the concerns raised by the Court with respect to
12   the original settlement agreement and stated that they intended to move for preliminary approval
13   of the revised agreement. ECF No. 154.
14          WHEREAS, on May 24, 2019, the Court entered an order stating that “the parties are
15   encouraged to jointly move for preliminary approval of settlement,” but noted that “[n]o trial
16   dates or deadlines will be vacated … until the proposed settlement has been preliminarily
17   approved.” ECF No. 155.
18          WHEREAS, on June 7, 2019, Plaintiff filed an unopposed motion for preliminary
19   approval of the revised settlement agreement. ECF No. 156.
20          WHEREAS, on June 11, 2019, a hearing on the motion for preliminary approval was set
21   for August 1, 2019 at 8:00 a.m. ECF No. 157.
22          WHEREAS, the Parties agree that, to allow sufficient time to resolve the motion for
23   preliminary approval and to avoid having to prepare for trial concurrently while the motion is
24   being resolved, the hearing on the motion for preliminary approval should be expedited from
25   August 1, 2019 to July 18, 2019, or some earlier date that is convenient for the Court.
26          NOW, THEREFORE, pursuant to Civil Local Rule 6-2(a), the Parties STIPULATE and
27   REQUEST that the hearing on the motion for preliminary approval currently set for August 1,
28   2019 at 8:00 a.m. be expedited to July 18, 2019, or some earlier date that is convenient for the
                                                                          STIP. REQUEST TO EXPEDITE
                                                     -1-            PRELIMINARY APPROVAL HEARING
                                                                                   3:17-CV-00850-WHA
      Case 3:17-cv-00850-WHA Document 158 Filed 06/26/19 Page 3 of 5



 1   Court.
 2            In the alternative, if an earlier hearing date is unavailable or if the Court would prefer not
 3   to move the hearing date, the Parties request that the Court consider changing the trial date from
 4   August 19, 2019 to some time on or after September 19, 2019 to allow time to resolve the
 5   preliminary approval motion. While the Parties are mindful that the Court stated it would not
 6   vacate the trial date until the settlement was preliminarily approved, the Parties submit it would
 7   be inefficient to have both the preliminary approval hearing date and the trial date less than three
 8   weeks apart, and the preliminary approval hearing date and the final pretrial conference less than
 9   one week apart, forcing full preparation for a trial even while the motion has been pending on the
10   preliminary approval of the revised settlement for the time period contemplated by the Court’s
11   May 24, 2019 Order (ECF No. 155).
12            IT IS SO STIPULATED.
13

14            Dated: June 26, 2019                           O’MELVENY & MYERS LLP
15                                                           By:   /s/ Matthew D. Powers
                                                                   Matthew D. Powers
16
                                                             Counsel for Defendants
17                                                           Uber Technologies, Inc. and Rasier, LLC
18

19            Dated: June 26, 2019                           NAPOLI SHKOLNIK PLLC
20                                                           By: /s/ Danielle J. Marlow
                                                                 Danielle J. Marlow
21
                                                             Counsel for Plaintiff
22

23

24

25

26

27

28
                                                                             STIP. REQUEST TO EXPEDITE
                                                       -2-             PRELIMINARY APPROVAL HEARING
                                                                                      3:17-CV-00850-WHA
      Case 3:17-cv-00850-WHA Document 158 Filed 06/26/19 Page 4 of 5



 1                                   ATTESTATION OF FILING
 2         Pursuant to Local Rule 5.1(i)(3) regarding signatures, I, Matthew D. Powers, attest that
 3   concurrence in the filing of this JOINT STIPULATION PURSUANT TO LOCAL RULE 6-2(a)
 4   REQUESTING EXPEDITED HEARING ON MOTION FOR PRELIMINARY APPROVAL OF
 5   REVISED SETTLEMENT AGREEMENT has been obtained from Danielle J. Marlow.
 6

 7         Dated: June 26, 2019                         O’MELVENY & MYERS LLP
 8                                                      By:   /s/ Matthew D. Powers
                                                              Matthew D. Powers
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                       STIP. REQUEST TO EXPEDITE
                                                  -3-            PRELIMINARY APPROVAL HEARING
                                                                                3:17-CV-00850-WHA
     Case 3:17-cv-00850-WHA Document 158 Filed 06/26/19 Page 5 of 5



 1                               [PROPOSED] ORDER
 2       PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4       Dated: __________________          By: ___________________________
                                                Hon. William H. Alsup
 5                                              United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         STIP. REQUEST TO EXPEDITE
                                                   PRELIMINARY APPROVAL HEARING
                                                                  3:17-CV-00850-WHA
